Exhibit 12(d) Entergy Mississippi, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Twelve Months Ended December 31, September 2004 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $44,637 $43,707 $51,216 $47,020 $46,888 $49,284 Interest applicable to rentals 1,162 771 1,427 1,577 1,638 2,003 Total fixed charges, as defined $45,799 $44,478 $52,643 $48,597 $48,526 51,287 Preferred dividends, as defined (a) 5,067 5,129 4,373 4,144 4,402 4,442 Combined fixed charges and preferred dividends, as defined $50,866 $49,607 $57,016 $52,741 $52,928 $55,729 Earnings as defined: Net Income $73,497 $62,103 $52,285 $72,106 $59,710 $70,700 Add: Provision for income taxes: Total income taxes 37,040 33,952 28,567 35,850 33,240 40,812 Fixed charges as above 45,799 44,478 52,643 48,597 48,526 51,287 Total earnings, as defined $156,336 $140,533 $133,495 $156,553 $141,476 $162,799 Ratio of earnings to fixed charges, as defined 3.41 3.16 2.54 3.22 2.92 3.17 Ratio of earnings to combined fixed charges and preferred dividends, as defined 3.07 2.83 2.34 2.97 2.67 2.92 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
